DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 03/11/2021, in which claims 1 - 20 are pending and presented for examination. The Application claims Priority from Provisional Application 62731696, filed 09/14/2018.

Information Disclosure Statement
3.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 10/08/2021 and 01/26/2022 based on the provisions of 37 CFR § 1.97.  


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


8.	Claims 1, 3, 6 – 7, 9 – 10,12, 15 – 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al. (US 20130016771 A1), hereinafter “Misra,” in view of Hannuksela (WO 2020008103 A1).

	In regard to claim 1, Misra discloses: a method implemented in a decoder, (See Misra, Abstract: method for decoding video) the method comprising: 
receiving, by a receiver of the decoder, a bitstream including image data divided into one or more slices, (See Misra, Abstract: method for decoding video includes receiving a frame of the video that includes at least one slice and at least one tile; See also disclosure in Claim 1 of Misra) wherein the one or more slices are further divided into one or more tiles; (See Abstract in Misra as cited above and Par. 0040: slice 1 may be defined as including macroblocks 1-9, slice 2 may be defined as including macroblocks 10-28, and slice 3 may be defined as including macroblocks 29-126 which spans three tiles)
Misra is not specific about determining that a first slice contains a single tile based on a first flag; and decoding the first slice to generate a reconstructed image.  
However, Hannuksela teaches:
determining, by a processor of the decoder, (See Hannuksela, Abstract and Pars. 0005 - 0007: a method/apparatus is provided that includes at least one processor; See also Pars. 0047 and 0120) that a first slice contains a single tile based on a first flag; (See Hannuksela, Pars. 0130 and 0132: tiles enabled flag indicates whether there is more than one tile in each picture referring to the PPS; See also Pars. 0166 and 0120) and 
decoding, by the processor, the first slice to generate a reconstructed image. (See Hannuksela, Pars. 0022 and 0026: method/apparatus includes decoding slice data of the slice into a decoded picture starting from one or more tile positions for one or more tiles in the slice; See also disclosure claims 31 and 43; See further Pars. 0066, 0085, 0108 and 0152: decoder generating reconstructed image)	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Misra and Hannuksela, before him/her, to combine the features of those references to devise a method of decoding to generate a reconstructed image (Hannuksela, Pars. 0022, 0066, and 0152) from image data divided into one or more slices with a slice containing a single tile as indicated by a flag. (Misra, Abstract and Par. 0040)

	In regard to claim 3, the combination of Misra and Hannuksela discloses: the method of claim 1, wherein the first flag is coded in a slice header associated with the first slice. (See Hannuksela, Abstract: method, apparatus and computer program product encode (through flag setting), into a slice header of a slice of the one or more slices, one or more tile identifiers indicative of one or more tile positions for one or more tiles in the slice; See also Pars. 0005 – 0010 and Par. 0125: means for, encoding, into the slice header, index relative to a tile of the one or more tiles; - Flag information coded in a slice header is one of the means to signal tiles in slices)

	In regard to claim 6, the combination of Misra and Hannuksela discloses: the method of claim 1, further comprising determining, by the processor, that a first picture contains the single tile based on a second flag. (See Hannuksela, Pars. 0130 and 0132: tiles enabled flag indicates whether there is more than one tile in each picture referring to the PPS; If tiles enabled flag is equal to 0, there is only one tile in each picture referring to the PPS.)	In regard to claim 7, the combination of Misra and Hannuksela discloses: the method of claim 6, wherein the second flag is a single_tile_in_pic_flag set in a picture parameter set associated with the first picture. (See again Hannuksela, Pars. 0130 and 0132 as cited above in regard to one tile in each picture referring to the PPS; See also Pars. 0127 - 0129)

	In regard to claim 9, the combination of Misra and Hannuksela discloses: the method of claim 1, further comprising forwarding, by the processor, the reconstructed image toward a display as part of a reconstructed video sequence. (See Hannuksela, Pars. 0066: output video before passing it for display and/or storing; Par. 0111: decoder or a post-processing operation after decoding may extract the decoded constituent frames from the decoded picture(s) e.g. for displaying; See also rationale applied to rejection of Claim 1 in regard to decoding, by the processor, the first slice to generate a reconstructed image, on the basis of Hannuksela, Pars. 0066, 0085, 0108 and 0152: decoder generating reconstructed image) 

	In regard to claim 10, the combination of Misra and Hannuksela discloses: a method implemented in an encoder, the method comprising: partitioning, by a processor of the encoder, a first image into one or more slices, wherein the one or more slices are further partitioned into one or more tiles; (See Misra, Par. 0035: encoder may determine whether or not to partition a reconstruction slice into entropy slices, and the encoder may signal the decision in the bitstream): determining, by the processor, that a first slice of the first image contains a single tile after partitioning; encoding, by the processor, a first flag to indicate that the first slice contains the single tile; encoding, by the processor, the first slice into a bitstream; and transmitting, by a transmitter of the encoder, the bitstream containing the first flag to support decoding the first slice. (Claim 10 is an encoder that represent the counterpart of the decoder of Claim 1 as analyzed above and as indicated by Misra and Hannuksela. Both references refer to encoder and decoder respectively as counterparts. Thus, the rationale applied to Claim 1 also applies to rejection of Claim 10)

	In regard to claim 12, the combination of Misra and Hannuksela discloses the method of claim 10, wherein the first flag is encoded in a slice header associated with the first slice. (Rationale applied to rejection of Claim 3 applies, mutatis mutandis to rejection of Claim 12, which represents an encoding method as counterpart of the decoding method of Claim 3)

	In regard to claim 15, the combination of Misra and Hannuksela discloses: the method of claim 10, further comprising: determining, by the processor, that the first image contains the single tile after partitioning; and encoding, by the processor, a single_tile_in_pic_flag in a picture parameter set associated with the first image to indicate that the first image contains the single tile. (Rationale applied to rejection of Claim 7 applies, mutatis mutandis to rejection of Claim 15, which represents an encoding method as counterpart of the decoding method of Claim 7)

	In regard to claim 16, the combination of Misra and Hannuksela discloses: a video coding device comprising: a receiver configured to receive a bitstream including image data divided into one or more slices, wherein the one or more slices are further divided into one or more tiles; and a processor configured to: determine that a first slice contains a single tile based on a first flag; and decode the first slice to generate a reconstructed image. (Rationale applied to rejection of Claim 1 applies, mutatis mutandis to rejection of Claim 16, which represents a coding device performing similar functions as the decoding method of Claim 1)

	In regard to claim 18, the combination of Misra and Hannuksela discloses: the video coding device of claim 16, wherein the first flag is coded in a slice header associated with the first slice. (Rationale applied to rejection of Claim 3 applies, mutatis mutandis to rejection of Claim 18, which represents a coding device performing similar functions as the decoding method of Claim 3)


9.	Claims 2, 4, 5, 8, 11, 13, 14, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Misra in view of Hannuksela, and in view of Denoual et al. (US 20170346873 A1), hereinafter “Denoual.”

	In regard to claim 2, the combination of Misra and Hannuksela discloses: the method of claim 1, but is not specific about the feature: wherein the first flag is a single_tile_in_slice_flag set to one to indicate that there is only one tile in the first slice.
However, Denoual teaches: first flag is a single_tile_in_slice_flag set to one to indicate that there is only one tile in the first slice. (Denoual, Par. 0120: signaling in the tile descriptor whether the tile is single tile to indicate some coding dependencies for tiles inside a slice, which can be useful when one wants to extract for storage or streaming only a tile in the slice)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Misra, Hannuksela, and Denoual, before him/her, to combine the features of those references to devise a method of decoding, wherein there is a set to one to indicate that there is only one tile in a slice (Denoual, Par. 0120)

In regard to claim 4, the combination of Misra and Hannuksela discloses: the method of claim 1, along with the feature: wherein decoding the first slice. includes omitting a search for a bottom right tile identifier (ID) for the first slice based on the determination that the first slice contains the single tile. (Hannuksela teaches decoding the first slice to generate a reconstructed image on the basis of Pars. 0022 and 0026: method/apparatus includes decoding slice data of the slice into a decoded picture starting from one or more tile positions (which includes   bottom right tile for the first slice) for one or more tiles in the slice; See also Denoual, Pars. 0096 and 0097: unique identifier for the tile created and stored in this tile descriptor; - Omitting a search for a bottom right tile identifier is thus suggested by the disclosure in Denoual as part of the decoding process (Pars. 0121 - 0124) See further Par. 0085))
In regard to claim 5, the combination of Misra and Hannuksela discloses: the method of claim 1, wherein decoding the first slice includes omitting a search for entry point offsets associated with tiles for the first slice based on the determination that the first slice contains the single tile. (See Denoual, Par. 0085: NAL unit parser to inspect or decode the slice_segment_header to check whether some entry_point_offsets are declared or not, information which is determined from decoding the slice_segment_header. If no entry point offsets are present in a new slice; this means that this new slice contains only one tile and then the NAL unit for the current slice segment is directly encapsulated with no modification at step 806 and without a direct mapping to a tile)

In regard to claim 8, the combination of Misra and Hannuksela discloses: the method of claim 6, but not the feature: wherein decoding the first slice is performed as part of decoding the first picture to generate the reconstructed image, (Hannuksela teaches decoding, by the processor, the first slice to generate a reconstructed image. (See Pars. 0022 and 0026: method/apparatus includes decoding slice data of the slice into a decoded picture starting from one or more tile positions for one or more tiles in the slice; See also disclosure claims 31 and 43; See further Pars. 0066, 0085, 0108 and 0152: decoder generating reconstructed image) and wherein decoding the first picture includes omitting a determination of tile rows and tile columns for the first picture based on the determination that the first picture contains the single tile. (See Denoual, Par. 0045: HEVC standard: images can be spatially divided into tiles, slices, and slice segments. In this standard, a tile corresponds to a rectangular region of an image that is defined by horizontal and vertical boundaries (i.e., rows and columns); - omitting a determination of tile rows and tile columns for the first picture based on the determination that the first picture would be inherent to the disclosure of both Hannuksela and Denoual as indicated by the cited references)).
	In regard to claim 11, the combination of Misra and Hannuksela discloses the method of claim 10, wherein the first flag is a single_tile_in_slice_flag set to one to indicate that there is only one tile in the first slice. (Rationale applied to rejection of Claim 2 applies, mutatis mutandis to rejection of Claim 11, which represents an encoding method as counterpart of the decoding method of Claim 2)
	In regard to claim 13, the combination of Misra and Hannuksela discloses the method of claim 10, wherein a bottom right tile identifier (ID) for the first slice is omitted from the bitstream based on the determination that the first slice contains the single tile. (Rationale applied to rejection of Claim 4 applies, mutatis mutandis, to rejection of Claim 13, which represents an encoding method as counterpart of the decoding method of Claim 4) 

	In regard to claim 14, the combination of Misra and Hannuksela discloses the method of claim 10, wherein entry point offsets associated with tiles for the first slice are omitted from the bitstream based on the determination that the first slice contains the single tile. (Rationale applied to rejection of Claim 5 also applies, mutatis mutandis, to rejection of Claim 14, which represents an encoding method as counterpart of the decoding method of Claim 5)  

In regard to claim 17, the combination of Misra and Hannuksela discloses: the video coding device of claim 16, wherein the first flag is a single_tile_in_slice_flag set to one to indicate that there is only one tile in the first slice. (Rationale applied to rejection of Claim 2 applies, mutatis mutandis to rejection of Claim 17, which represents a video coding device performing similar functions as the decoding method of Claim 2)

 	In regard to claim 19, the combination of Misra and Hannuksela discloses: the video coding device of claim 16, wherein decoding the first slice includes omitting a search for a bottom right tile identifier (ID) for the first slice based on the determination that the first slice contains the single tile. (Rationale applied to rejection of Claim 4 applies, mutatis mutandis, to rejection of Claim 19, which represents an encoding method as counterpart of the decoding method of Claim 4)  

 	In regard to claim 20, the combination of Misra and Hannuksela discloses: the video coding device of claim 16, wherein decoding the first slice includes omitting a search for entry point offsets associated with tiles for the first slice based on the determination that the first slice contains the single tile. (Rationale applied to rejection of Claim 5 also applies, mutatis mutandis, to rejection of Claim 20, which represents an encoding method as counterpart of the decoding method of Claim 5)
 
References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Schierl et al. (WO 2014001573 A1) teaches VIDEO DATA STREAM CONCEPT.
		Lim et al. (US 20190394487 A1) teaches APPARATUS AND METHOD FOR VIDEO ENCODING OR DECODING.
		Schierl et al. (US 10873766 B2) teaches Coding concept allowing parallel 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487